DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, section k recites “a Mist to Hydrophobic Connection Assembly”; it is unclear what structure is intended by a “Mist” to “Hydrophobic” Connection Assembly.  The instant specification, para. [0225], discloses a “pipe”: the question is where is this pipe located/positioned? What is this pipe connected to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1 – hereinafter WO’845).

a.    A gasifier/converter (1200) which further comprises:
i.    A Fuel Transport System/handling system (9200); and
ii.    A Gasifier Frame wherein the Gasifier Frame further comprises the stage-one gasifier/converter (1200);
b.    A Primary Flare Assembly (9299) (Table I and (para. [0409])) wherein the gasifier (9200) is operatively connected to the input of the primary flare assembly (as illustrated);
f.    An Integrated Auger System/(screw conveyor) (para. [0155]);
i.     a  mist elimination system/demisters (para. 0293]) wherein the mist elimination system is operably connected to the output of the chiller/cooling units via a mist elimination system connector portion/inlet (para. [0292]-[0293]).
j.    A Chiller Differential Pressure Sensor assembly - Tsangaris teaches monitoring and controlling process parameters such as pressure (para. [0135]), and wherein pressure can be measured using a differential pressure sensor (para. [0386]) – therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to use a differential pressure sensor to measure the pressure within the chiller;
k.  Mist to hydrophobic connection assembly/pipe (see instant para. [0225]) – it would be obvious that the outlet of the demister of Tsangaris would comprise an outlet pipe.
l.    A Blower (6250) Assembly (para. [0063], [0297] and [0534]);
m.    An Exit Pipe Assembly wherein the input of the Exit Pipe Assembly is operably connected to the output of the Blower Assembly; - it would be obvious that the various operating units would comprise inlets and outlets pipes or conduits.
n.    A PLC computer/(computing platform) (para. [0120]); and
o.    A tar and particulate sampling system (para. [0362]).
Though Tsangaris teaches the use of shielded thermocouples (via a sealed end tube) for sensing the temperatures of the produced gas at various points for process control (para. [0507], [0631]-[0632]), Tsangaris fails to teach wherein the primary flare assembly further comprises a thermocouple assembly which further comprises: a coupling; and a thermocouple with shield, and a PLC transmitter.  
Tullos teaches an automated flare control apparatus comprising a thermocouple assembly/(112) which further comprises: a thermocouple/(temperature sensor (112)), and a PLC transmitter/(signal (122) to controller (108)) (col. 3, lines 3-41) in order to ensure efficient management of pollutants from not only the smoke emitted from the flare but also the unburned volatile organic compounds (col. 3, lines 35-41) – it would be obvious that the thermocouple/(temperature sensor) of Tsangaris in view of Tullos would be shielded since Tsangaris, as set forth above, teaches providing shielded thermocouples (via a sealed end tube (para. [0507])), and it would be obvious that the thermocouple assembly of Tsangaris in view of Tullos would comprise a coupling since Tsangaris teaches inserting a thermocouple into the gasification chamber via a sealed end tube which is then sealed to the vessel shell and mechanically held in place by means of a compression gland, which can also accommodate protrusion adjustment into the gasification chamber (para. [0507]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the primary flare assembly of Tsangaris with a thermocouple assembly, as taught by Tullos, which further comprises: a coupling; a thermocouple with shield, and a PLC transmitter, in order to ensure efficient management of pollutants from not only the smoke emitted from the flare but also the unburned volatile organic compounds.
Tsangaris teaches providing one or more syngas coolers (para. [0277]-[0278]) connected downstream of the gasifier/converter (9200) and upstream of a baghouse (6230); but fails to teach providing c. a rectilinear cyclonic cooler operably connected to the output of the gasifier.  WO’845 teaches a cyclone separator, at the exit of a furnace, providing rectilinear motion for separating solids from gas, thereby providing optimal separation efficiency and pressure drop (page 4, lines: 5-20).  Since the separator of WO’845 is capable of providing both a rectilinear and cyclonic flow patterns of the gas, then it would be expected that the separator of WO’845 would be capable of performing as instantly claimed such that it would provide a cooling effect as well.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the one or more coolers in Tsangaris comprise a rectilinear cyclone separator, as taught by WO’845, positioned at the exit of the gasifier, in order to provide a separator capable of providing both a rectilinear and cyclonic flow pattern for the syngas flowing there-through to thereby provide optimal separation efficiency and pressure drop.  
Consequently, it would be obvious that Tsangaris as modified by WO’845 would teach: d. a Pressure-Based Feedback System – Tsangaris teaches monitoring and controlling process parameters such as pressure (para. [0135]) and teaches using feedback control (para. [0425]), and installing pressure sensors within the gasification chamber (2202) (para. [0475]-[0476]), and is concerned with pressure drop within the floor of the gasification chamber (para. [0477]) using a differential pressure sensor (para. [0386]) which reads on the instant limitation of section d. “wherein the pressure-based feedback system further comprises a cooler-hearth differential pressure assembly” (para. [0386], [0593]); additionally, Tsangaris is concerned with pressure drop across the system (para. [0560]).  Therefore, it would be obvious that Tsangaris in view of WO’845 would provide a gasifier connected to a rectilinear cyclonic cooler such that the pressure-based feedback system further comprises a cooler-hearth differential pressure assembly that is operably connected to the output of the rectilinear cyclonic cooler.
Additionally, regarding section e. Chiller/Packed Bed Filter Connection Assembly – Tsangaris does teach providing Packed Bed Filter/(activated carbon unit) (6260) operably connected to a group of chillers/(recuperator (5200) and dry quench (6210)) via particle separator/(baghouse (230)), and g. A Rectilinear Cyclonic Cooler Transition/(inlets and outlets) Assembly – it would be obvious that the rectilinear cyclonic cooler would comprise a “transition assembly”/(inlets and outlets) wherein the Rectilinear Cyclonic Cooler Transition Assembly operably connects the Rectilinear Cyclonic Cooler to the Chiller/Packed Bed Filter Connection Assembly – Tsangaris does teach providing Packed Bed Filter/(activated carbon unit) (6260) operably connected to a group of chillers/(recuperator (5200) and dry quench (6210)) via particle separator/(baghouse (230)),   h. A Chiller (para. [0295]) wherein the chiller is operably connected to the rectilinear cyclonic cooler - chillers/(recuperator (5200) and dry quench (6210)).
With respect to claim 2, Tsangaris teaches wherein the gasifier further comprises a renewable packed bed filter/(activated carbon bed) (4258) wherein the renewable packed bed filter/(activated carbon bed) (4258) is the operable connection between the chiller and the rectilinear cyclonic cooler and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly – Tsangaris in Figure 3 illustrates a syngas blower & cooler (6250) positioned upstream an activated carbon bed (6260) and downstream a baghouse (6230) and a scrubber (6240); however, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an alternative arrangement of the operating units such that Tsangaris as modified would provide the renewable packed bed filter/(activated carbon bed) (4258) as the operable connection between the chiller/(recuperator (5200)) and the rectilinear cyclonic cooler/(dry quench (6210)) and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly.
With respect to claim 8, Tsangaris teaches wherein the chiller further comprises:
a.    A mesh impingement pad (para. [0268]);
b.    A hydrophilic condenser/(humidity controller) (para. [0295]);
c.    A demister connector portion (para. [0293]); and
d.    A Water Scrubber (6210).
With respect to claim 10, WO’845 further teaches wherein the Rectilinear Cyclonic Cooler further comprises:
a.    A Cooler Gas Exit Pipe (4) where the Cooler Gas Exit Pipe further comprises a Cooler Gas Exit Aperture – (as illustrated);
 and
d.    A Cooler Bottom Region/(conical bottom region) wherein the Cooler Bottom Region is operably responsible for catching and removing particulates – (as illustrated).
b.    A Cooler Inspection Port – it would be obvious that the top (4) and (2) openings of the rectilinear cyclonic cooler of WO’845 can be used to inspect the inside thereof.
c.    One or more baffles/intrados (Fig. 2, 2a) having an angle of slump ranging from 60-7- degrees (as illustrated).
With respect to claim 11, Tsangaris teaches wherein the Rectilinear Cyclonic Cooler Transition Assembly further comprises:
a.    A Transition Horizontal Pipe; and
b.    A Transition Vertical Pipe with T wherein the Transition Vertical Pipe with T further comprises:
i.    A Safety Thermocouple with Transmitter T2 (para. [0380]); and
ii.    A Thermocouple Shield – it would be obvious that the cooler of Tsangaris would comprise the elements listed above (para. [0277]-[0278], [0507]).
With respect to claim 12, Tullos further teaches wherein the Primary Flare Assembly further comprises:
a.    A Flare Vertical Pipe (102) wherein the Flare Vertical Pipe (102) further comprises:
i.    A Flare End/(flame (104)) With Ignition Component – it would be obvious that there would be an ignition component in place to start a flame. 
ii.    A Valve Assembly (110).
b.    A Bottom/Vertical Pipe T Assembly;
c.    A Flare Horizontal Bottom Pipe (100); and
d.    A Flare Exit Pipe Assembly/(pipe segment including the flame (104)). 
With respect to claim 14, Tullos further teaches wherein the thermocouple assembly/temperature sensor (112) is located in the path of the flame (104) which would read on the instantly claimed limitation of “within the flare exit pipe assembly”/(pipe segment including the flame (104) and vicinity of the flame).
With respect to claim 15, Tsangaris teaches wherein the pressure-based feedback system wherein the pressure-based feedback system (para. [0380]) further comprises a cooler-hearth differential pressure assembly wherein the cooler-hearth differential pressure (para. [0380]) assembly further comprises:
a.    A Cooler Differential Pressure Assembly;
b.    A DP Pressure Sensor with Transmitter; and
c.    A Transition Box Differential Pressure Assembly (para. [0380], [0386], [0422], [0599]).
With respect to claim 16, Tsangaris teaches wherein the Blower Assembly (para. [0169], [0425], [0642]) further comprises:
a.    A Blower (para. [0648]);
b.    A Blower Exit pipe wherein the blower Exit pipe is operably connected to the Blower: – it would be obvious that the blower would comprise an exit pipe.
c.    An Oxygen Sensor Assembly – Tsangaris teaches controlling the H2:CO ratio, and providing a feedback control means in order to adjust the amount of added oxygen (para. [0425]), therefore, it would be obvious that an oxygen sensor would be needed (para. [0407], [0425], [0626], [0627]).
With respect to claim 17, Tsangaris teaches wherein
a.    the Blower Exit Pipe further comprises –Tsangaris teaches a syngas blower (para. [0642], [0648]).
i.    A Pressure Gauge for Gas Delivery;
ii.    A Coupling with Valve for Oxygen Sensor (para. [0425])/Pump
iii.    A Gas Flow Meter with Transmitter; and
iv.    A Sampling Port with Valve
b.    and the Blower further comprises:
i.    A Blower Outlet; and
ii.    A Blower Inlet;
c. And the Oxygen Sensor further comprises:
i.    A Recirculating Hose;
ii.    A Sample Pump;
iii.    An Oxygen Sensor; and
iv.    A P Tramp Water Collector.
	It would be obvious that the syngas blower of Tsangaris would comprise the combination of elements recited above in order to achieve the necessary control mechanism (para. [0425]).
With respect to claim 18, Tsangaris teaches wherein the Exit Pipe Assembly further comprises:
a.    A Generator;
b.    An Engine Pipe (as illustrated in Figure 3)
c.    A Secondary Flare Assembly (para. [0650]) wherein the Secondary Flare Assembly further comprises:
i.    An Ignition System;
ii.    A Horizontal Portion; and
iii.    A Vertical Portion – it would be obvious that the flare assembly of Tsangaris would comprise the elements listed above.
With respect to claim 19, Tsangaris teaches wherein the PLC//(computing platform) (para. [0120]), (para. [0135]-[0136], [0145], [0147], [0150]-[0151]-[0153], [0155],[0409], [0652], [0654]) further comprises:
a.    Alarms/alerts (para. [0464]);
b.    A Producer Gas Control Modules wherein the Producer Gasification Control Modules further comprises:
i.    A Primary Flare Module [0650]);
ii.    A Feedstock Module (para. [0649]);
iii.   A Auger Gasifier Module (para. [0464]);
iv.    A Briquetter Module (para. [0464]);
v.    A Differential Pressure Cooler Module;
vi.    A Packed Bed Filter Top Actuator Module;
vii.    A Thermocouple 1 Module (para. [0647]);
viii.    An Auger Packed Bed Filter Module;
ix.    A Blower Module (para. [0648]);
x.    A Thermocouple 3 Module (para. [0647]);
xi.    A Packed Bed Filter Bottom Actuator Module;
xii.    An Auger Cooler Module (para. [0647]);
xiii.    A Pneumatic Actuator Module;
xiv.    A Bin Indicator Module (para. [0158]);
xv.    An Air Control Assembly Module (para. [0477], [0479], [0480]-[0486]);
xvi.    A Pressure Modules;
xvii.    An Engine Valve Module; 
xviii. A Safety Module;
xix.    A Secondary Flare Module (para. [0650]);
xx.    A Differential Pressure Gasifier Module (para. [0386]);
xxi.    An Oxygen Sensor Module (para. [0479]);
xxii.    A Temperature Modules (para. [0507]); and 
xxiii.  A Thermocouple 2 Module (para. [0507]);
c.    A Touchscreen/(computing platform) (para. [0120]); and d.    a battery backup.
With respect to claim 20, Tsangaris teaches positioning the blower (Figure 3, 6250) downstream of the scrubber (6240) and not wherein the blower assembly (6250) is operably connected to the output of the mist elimination system connection portion and prior to the input of the water scrubber.  However, Tsangaris does teach wherein the blower provides the driving force for the gas through the entire system (120), from the converter (1200) to the engine (para. [0548]), and teaches wherein the blower (6250) is designed using all upstream vessel design pressure drops, and is also designed to provide the required pressure for downstream equipment pressure losses to have a final pressure of about 2.1 to 3.0 psig in the HC 7230 (para. [0549]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose to place the blower (6250) in the apparatus of modified Tsangaris upstream of the scrubber, rather than downstream thereof, and still provide the necessary driving force for the gas through the entire system, in order to accommodate space and design limitations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1), as applied to claim 2 above, and further in view of CN 101564633 (hereinafter CN’633).
With respect to claim 3, modified Tsangaris discloses all claim limitations as set forth above including a renewable packed bed filter/(activated carbon bed) (Figure 3, 4258), but fails to teach wherein the renewable packed bed filter/(activated carbon bed) further comprises:
a.    a packed bed filter differential pressure assembly;
b.    a top/bottom packed connecting flange;
c.    a bottom packed bed filter housing box; and
d.    a top portion housing.
CN’633 teaches an apparatus for purifying gas (Figures 7-8) comprising an activated carbon filter, comprising:
b.    a top/bottom packed connecting flange (20);
c.    a bottom packed bed filter (9) housing box/(lower shell section (10)); and
d.    a top portion housing/(upper shell section (10)) in order to provide a high efficiency gas filter which offers small pressure loss (para. [0003] and [0019]).  Since Tsangaris is concerned with differential pressure across the system and teaches using differential pressure sensors (para. [0386]), and since CN’633 is concerned with pressure drop (para. [0003]), then it would have been obvious to one having ordinary skill in the art to provide the activated carbon bed filter in modified Tsangaris with a packed bed filter differential pressure assembly in order to track pressure buildup across the active carbon bed.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the activated carbon filter of modified Tsangaris comprise a packed bed filter differential pressure assembly, a top/bottom packed connecting flange; a bottom packed bed filter housing box; and a top portion housing, as taught by CN’633, in order to provide a high efficiency gas filter which offers small pressure loss.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1) in view of CN 101564633, as applied to claim 3 above, and further in view of CN 101565764 – (CN’764).
With respect to claim 4, modified Tsangaris discloses all claim limitations as set forth above including wherein the Integrated Auger/(screw conveyor) further comprises an:
a.    An Auger Collecting Assembly (Figures 28-30) wherein the Auger Collecting Assembly further comprises – it would be obvious that a soot removal system in Tsangaris would comprise the following recited elements (para. [0335]-[0348], [0506]),
i.    A Motor Drive (for the conveyor);
ii.    A Waste Collect Barrel/(quench tank (4240)) (para. [0519]);
iii.    An Upward Auger Pipe and Screw/conveyor (Fig. 30, 4260);
iv.    A Knife valve (para. [0162]); and
v.    A Soot/slag transition box comprising a collection area/reservoir for waste from multiple components of the system (para. [0318], [0335]-[0348] and [0506]) – (Figure 30), including a tiltable slag crucible (para. [0104], [0342]), 
b.    An Auger Removal Assembly (para. [0335] - [0348], [0506]) wherein the Auger Removal Assembly further comprises:
i.     A Packed Bed Filter/(activated carbon bed) (4258) auger/conveyor (para.0134]); and
ii.    A Cooler Auger - [0335]-[0348], [0506])
iii.    An Ash/residue Module Auger (para. [0134], [0162]-[0165] and [0176]).
	Tsangaris teaches providing a soot transition box/(tiltable crucible) for discharging molten slag (para. [0342]) and teaches providing devices for removing solids from the gasifier in a controllable manner including rotating arms, rotating wheels, rotating paddles, moving shelves, pusher rams, screws, conveyors, and combinations thereof.  Tsangaris fails to explicitly teach wherein the soot transition box/(tiltable crucible) comprises a box with bearings.  CN’764 teaches a tilting and feeding device for a slag box/ladle comprising a bearing (405) (page 3, 1st para.) in order to facilitate the motion of the slag box/ladle.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the soot transition box/(tiltable crucible) of modified Tsangaris with bearings, as taught by CN’764, in order to facilitate the motion of the slag box/ladle/crucible.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1), as applied to claim 1 above, and further in view of CN 1032812 A (hereinafter CN’812).
With respect to claim 5, Tsangaris as modified discloses all claim limitations as set forth above including wherein the gasifier is shaped like a rectangle (as illustrated in Figure 7, 2200) and further comprises:
a.   a hearth/floor assembly (as illustrated in Figure 8, 2212 & 2214 & 2216) wherein the hearth assembly further comprises:
i.  	a castable refractory (para. [0172]-[0173]);
ii.    	a ceramic flange (para. [0186]); and
iii.   	an ash module assembly (para. [0034], [0162]-[0165] and [0176]).
b.   a fuel transmission box/hopper (Figure 5A, 9223) (para. [0465]) wherein the fuel transmission box further comprises the following:
i.    a fuel transmission box bottom portion (illustrated);
ii.    a fuel transmission box plate/(shredder plate (9224));
iii.    a fuel transmission box middle portion (illustrated);
v.    a fuel transmission box relief valve (para. [0409]);
c.    a transmission box/hopper modular connection elements - it would be obvious that the hopper (9223) would comprise the modular connection elements since it is connected with upstream and downstream operational units (i.e. conveyors and hoppers);
d.    a hearth/(material pile within the gasification chamber) (para. [0170]); and
e.   a hopper (Figure 5A, 9239) (para. [0156], [0457]-[0458], [0466]) wherein the hopper is positioned above/(upstream) the hearth and below/(downstream) of the transmission box/(hopper (9223)), and the hopper (9239) further comprises:
i.   a hopper (9239) middle portion wherein the hopper middle portion (illustrated) further comprises:
1. a fuel level detection system where said fuel level detection system further comprises a fuel level sensor such as a bin indicator (para. [0158]) and wherein the fuel level detection system is operably located within the Hopper (para. [0472], [0626]).
ii.    a hopper (9239) bottom portion wherein the hopper bottom portion/(by being fluidly connected to the feedstock input (2204) further comprises:
1.   a pyrolysis zone (within the converter (1200)); and
2.    a preheating zone (para. [0232]) – though Tsangaris does not explicitly teach wherein the hopper (9239) comprises a preheating zone, it would be obvious to do so since Tsangaris teaches recovering heat from product gas and preheating feedstock (para. [0232]);
iii.    a hopper interior walls (para. [0472]); and
iv.    a hopper (9239) top portion – (as illustrated).
	Tsangaris as modified fails to teach wherein the fuel transmission box/hopper includes a ceramic coating.  CN’812 teaches a feedstock feeding hopper (34) coated with a ceramic layer (60) in order to limit heat damage to the hopper.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a ceramic coating in the fuel transmission box/hopper in modified Tsangaris, as taught by CN’812, in order to limit heat damage to the hopper. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1), as applied to claim 6 above, and further in view of CN 102057222 (hereinafter CN’222) in view of Jainek (US 2001/0025704 A1).
With respect to claim 7, modified Tsangaris discloses all claim limitations as set forth above but fails to teach wherein the mist to hydrophobic connection assembly/(pipe) further comprises:
a. a transition connection wherein the transition connection further comprises:
i. a Trap;
ii. a horizontal pipe to hydrophobic polishing filter wherein the horizontal pipe to hydrophobic polishing filter further comprises:
1.    a threaded hole with a nipple for differential pressure chiller; and
2.    a coupling with valve for pump/oxygen sensor;
b.    a transition vertical pipe;
c.    a transition horizontal pipe.
CN’222 teaches an apparatus comprising a mist to hydrophobic connection assembly/(pipe) (pipe connections upstream and downstream of unit (6230)) further comprises:
a. a transition connection wherein the transition connection further comprises:
i. a trap (4220) (para. [0387]);
ii. a horizontal pipe/(horizontal pipes just upstream of unit (6230)) to hydrophobic polishing filter/(micro-particle filter bag (6230)) (para. [0416]) wherein the horizontal pipe/(horizontal pipes just upstream of unit (6230)) to hydrophobic polishing filter/(micro-particle filter bag (6230)) (para. [0416]) further comprises:
2.    CN’222 does not explicitly teach providing the horizontal pipe upstream of the polishing filter/(micro-particle filter bag (6230)) with a coupling with valve for pump/oxygen sensor; however, CN’222 does teach the need to clean the polishing filter/(micro-particle filter bag (6230)) (para. [0416]-[0417]) using a gas flow (air or nitrogen), and does teach providing a coupling with valve (para. [0512]) for pump/oxygen sensor (pump/compressor for oxygen/(air) and oxygen sensor (8124) in other parts of the apparatus (para. [0254]); therefore, it would be obvious to one having ordinary skill in the art to place a valve connected to a pump/oxygen sensor upstream of the polishing filter/(micro-particle filter bag) (6230) in order to provide real-time adjustment and control of key process parameters/(airflow) to provide effective cleaning of the polishing filter/(micro-particle filter bag) (6230) (para. [0254], [0416]-[0417], [0512]);
b.    a transition vertical pipe/(vertical pipe leading into polishing filter (6230));
c.    a transition horizontal pipe/(horizontal pipe downstream of unit (6210)); in order to remove heavy metal particles from the produced synthesis gas stream and to clean it up with extremely high efficiency filter and avoid any water condensed air (para. [0416]) and to provide effective cleaning of the polishing filter/(micro-particle filter bag) (6230) (para. [0416]-[0417]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the mist to hydrophobic connection assembly/(pipe) of modified Tsangaris to further comprise: a. a transition connection wherein the transition connection further comprises: i. a trap ; ii. a horizontal pipe to hydrophobic polishing filter wherein the horizontal pipe to hydrophobic polishing filter further comprises: 2.    a coupling with valve for pump/oxygen sensor; b.    a transition vertical pipe; c.    a transition horizontal pipe, as taught by CN’222, in order to remove heavy metal particles from the produced synthesis gas stream and to clean it up with extremely high efficiency filter and avoid any water condensed air, and in order to provide real-time adjustment and control of key process parameters/(airflow) to provide effective cleaning of the polishing filter/(micro-particle filter bag).
Modified Tsangaris fails to teach providing 1. a threaded hole with a nipple for differential pressure chiller.  Jainek teaches a chiller assembly/(cooling system) comprising a threaded connection with nipple in order to provide optimum sealing of the inner and outer areas (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the horizontal pipe to hydrophobic polishing filter/(micro-particle filter bag (6230)) of modified Tsangaris with a threaded connection with nipple, as taught by Jainek, in order to provide optimum sealing of the inner and outer areas.
Limitations expressed in intended use language (i.e. for differential pressure chiller; for pump/oxygen sensor) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.
Regarding limitations recited in claim 7 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. oxygen) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1), as applied to claim 8 above, and further in view of Jainek (US 2001/0025704 A1).
With respect to claim 9, modified Tsangaris discloses all claim limitations as set forth above including wherein the Chiller Differential Pressure Sensor Assembly further comprises:
a.    A Mist Elimination Pressure Sensor – it would be obvious that the mist eliminator/(demister) would comprise sensors (para. [0135], [0355], [0359]);
b.    A Chiller Differential Pressure Sensor with Transmitter – it would be obvious that the chiller of Tsangaris would comprise sensors (para. [0135], [0355], [0359]).
Tsangaris as modified fails to teach providing the chiller differential pressure sensor assembly with a threaded connection with nipple.  Jainek teaches a chiller assembly/(cooling system) comprising a threaded connection with nipple in order to provide optimum sealing of the inner and outer areas (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the chiller differential pressure sensor assembly of modified Tsangaris with a threaded connection with nipple, as taught by Jainek, in order to provide optimum sealing of the inner and outer areas.
Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. wherein the Chiller DP Pressure sensor is a mechanism to evaluate the pressure differences between the cyclonic cooler and transition box, and transmit sensor data to the PLC and is positioned outside the gasifier and cooler) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of Tullos (US 9,677,762) in view of (WO 2012036845 A1), as applied to claim 12 above, and further in view of Little et al. (US 9,267,686).
With respect to claim 13, modified Tsangaris discloses all claim limitations as set forth above but fails to teach wherein the flare vertical pipe (of Tullos) further comprises a Venturi Motivator.  Little teaches an apparatus comprising a flare which includes a venturi motivator/(venturi fluid (air) mixer) in order to produce a combustible pilot gas mixture (col. 3, lines 59-67, and col. 4, lines 1-2). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the flare vertical pipe in modified Tsangaris further comprise a Venturi Motivator, as taught by Little, in order to produce a combustible pilot gas mixture.
  
Response to Arguments
The rejection made under 35 USC 112, Second Paragraph has been withdrawn by the Examiner due to Applicant’s amendments made to the claims.
Applicant’s arguments with respect to claims 1-20 have been considered as follows:
Applicant’s remarks regarding the prior art of Straitz are convincing, a new rejection is set forth above in view of Tullos (US 9,677,762).
Applicant’s remarks regarding the prior art of CN’151 are convincing, a new rejection is set forth above in view of (WO 2012036845 A1).
On pages 18-19 of the remarks, Applicant argues: 
  Applicant disagrees with the rejection of the examiner that it would have been obvious for one having skill in the art to arrange the components as used in the instant invention based off the teachings
of Tsangaris. It is the location and arrangement of the parts of applicant’s invention that enables it to work effectively and efficiently. First the application of the invention in Tsangaris requires the use of multiple blowers which all of the blowers arranged in a “push” configuration in order to maintain the required pressures in the system. In contrast the present invention utilizes a single blower arranged in such a position as to enable a pull configuration on parts of the system. The requirement and necessity of multiple blowers is eliminated when the blowers are arranged in this pull configuration and the remaining components are arranged as used by the applicant. As Tsangaris teaches this application in a push configuration only and teaches and requires multiple blowers to achieve the desired effect. Furthermore, the blowers as used in Tsangaris serve to create a positive pressure within the entirety of the system. However, the position and function of the blower in applicant’s invention in the pull configuration creates a partial vacuum within key aspects of the system. This partial vacuum creates an overall safer environment for operation. According, as the teachings of Tsangaris create the opposite effects of the use in the applicant’s invention applicant asserts that it would not have been obvious for one having skill in the art to try this alternative configuration.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single blower versus multiple blowers, and pull configuration and partial vacuum) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, applicant is arguing process operational conditions which are not given weight in apparatus claims.  
In addition, Examiner respectfully explains that Tsangaris teaches positioning the blower (Figure 3, 6250) downstream of the scrubber (6240) and not wherein the blower assembly (6250) is operably connected to the output of the mist elimination system connection portion and prior to the input of the water scrubber.  However, Tsangaris does teach wherein the blower provides the driving force for the gas through the entire system (120), from the converter (1200) to the engine (para. [0548]), and teaches wherein the blower (6250) is designed using all upstream vessel design pressure drops, and is also designed to provide the required pressure for downstream equipment pressure losses to have a final pressure of about 2.1 to 3.0 psig in the HC 7230 (para. [0549]).
Therefore, absent critical results, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to choose to place the blower (6250) in the apparatus of modified Tsangaris upstream of the scrubber, rather than downstream thereof, and still provide the necessary driving force for the gas through the entire system, in order to accommodate space and design limitations.
Examiner respectfully points out that claims 5 and 8 do not recite the argued limitation “threaded nipples”, but rather claims 7 and 9 do.
In response to Applicant’s remaining remarks, Examiner provided new grounds of rejection regarding the respective claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						7/31/2021Primary Examiner, Art Unit 1725